                       IN THE UNITED ST ATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


                                                             CASE NO. 8: I 8CR 174
                       Plaintiff,

        vs.                                                   SUBMISSION OF THE
                                                         DETERMINATION OF DETENTION
DUSTIN D. CROG HAN                                               OR RELEASE

                       Defendant.

Defendant states to the Court as follows:
       (I)     I understand that the Court must determine whether I should be detained or
released, pending future judicial proceedings.
       (2)     I have discussed w ith my attorney my right to present evidence and make argument
o n this determination. All the questions I have concerning that right have been answered.           I
understand that by not requesting a hearing to present evidence and make argument, the Court w ill
make the determination based upon the information w ith in the Court's record.
       (3)     At this time, I wish to give up my right to present evidence and make argument on
the determination of detention or release and submit the matter to the Court.


                                                       November 20, 20 19
Defendant                                             Date


                                                      November 20, 20 I 9
                                                      Date


                                             ORDER
       IT IS ORDERED that Defendant's Submission of the Determination of Detention or
Release is hereby accepted, and a separate order w ill be issued concern ing detention or release.



Date andDATED
         Time: this _ _ day10:56
                11/20/2019, of _ am
                                 _ __ _ _ _ , 20_

City and State: Omaha, Nebraska                       BY THE COURT:


                                                               Michael
                                                      MAGISTRATE  JUDGED. Nelson, U.S. Magistrate Judge
                                                      UNITED STATES DISTRICT COURT
